Citation Nr: 0303376	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  99-18 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from June 1972 to January 
1973 and from December 1974 to December 1975.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Montgomery, Alabama, Regional 
Office (RO).

In a June 2002 rating decision, the issue of service 
connection for seizures was granted.  This constitutes a 
complete grant as to this issue.

Also, a 50 percent rating has been assigned for service-
connected headaches.  This is the maximum schedular rating 
for this disorder.  Thus, this appeal is considered 
satisfied.  There has been no additional argument on this 
issue.  Thus the Board's consideration is limited to the 
issue on the title page.


FINDING OF FACT

Glaucoma was not manifested in service and is not shown by 
competent evidence to be related to service.


CONCLUSION OF LAW

The veteran is not shown to have glaucoma due to disease or 
injury, which was incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2002).  The veteran has been advised by the RO of 
the type of evidence lacking to demonstrate entitlement to 
service connection; the September 1998 rating decision, the 
March 1999 statement of the case, the June 1999 supplemental 
statement of the case; the February 2001 Board Remand and the 
June 2002 supplemental statement of the case.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  It does not appear 
that there are any additional pertinent treatment records to 
be requested or obtained.  The veteran has been offered an 
opportunity to submit additional evidence in support of his 
claim.  He was given the opportunity to appear and testify 
before a RO hearing officer and/or Member of the Board to 
advance any and all arguments in favor of his claim.  The 
veteran has not identified additional relevant evidence that 
has not already been sought and associated with the claims 
file.  The Board does not know of any additional relevant 
evidence, which is available.

Additionally, the veteran was afforded a pertinent VA 
examination in July 2001.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2002).  With regard to the 
adequacy of the examination, the Board notes that the report 
reflects that the VA examiner reviewed and recorded the past 
medical history, noted the veteran's current complaints, 
conducted examination, and offered appropriate assessment and 
diagnosis.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand or 
notice would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Finally, there is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish his claim and has been provided 
sufficient opportunity to present evidence meeting those 
requirements.  He has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

There has also been a notice letter sent in May 2001 that 
informed the veteran as to what evidence he must obtain and 
what evidence VA would obtain or assist in obtaining.  As 
there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the veteran 
than has already been provided.  See e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Therefore, the claim is ready for appellate review.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service medical records show that at enlistment in January 
1972 the veteran reported that he had worn glasses since age 
6 for defective vision.  Several months later in July 1972 he 
was evaluated for painful eyes.  In October 1972, he 
complained of watery eyes while driving and when he first 
gets up in the morning.  There was some questionable redness 
of the conjunctiva.  The clinical impression was possible 
mild conjunctivitis.  In November 1972, the veteran was 
evaluated for symptoms of asthenopia.  The examiner noted a 
whitish lesion, present since birth, consistent with a 
phlyctenule.  At separation in November 1975 clinical 
evaluation of the eyes was normal.  Visual acuity was 20/400 
in the right eye correctable to 20/25.  The left eye was 
20/400, correctable to 20/20.  The separation examination was 
negative for complaints or findings associated with glaucoma.  

The post-service evidence of record includes VA treatment 
records, which cover the period from 1979 to 1991.  
Specifically, these records show that in July 1979 the 
veteran was evaluated for symptoms of high myopia.  At that 
time the examiner noted the veteran's family history of 
glaucoma.  In April 1980, the veteran complained of watery 
eyes, right eye pain and blurred vision.  The clinical 
assessment was high myopia, probably progressive and family 
history of glaucoma. The remaining records show that glaucoma 
was first diagnosed in May 1988.  

The veteran presented testimony at a RO hearing in April 1999 
about the onset and severity of his glaucoma.  The veteran 
testified that that he had some eye problems when he was in 
service, but there was no pressure check of the eyes.  He 
testified that his symptoms included a throbbing eye pain, 
redness, blurred vision and swelling.  The veteran testified 
that shortly, after leaving service he was diagnosed with 
glaucoma and started on medication right away.  

At a travel board hearing dated in December 2000 the 
veteran's testimony was limited to unrelated issues of 
headaches and seizures.  However, because the medical 
evidence of record did not provide a definite opinion as to 
the etiology of the veteran's glaucoma, the Board remanded 
the case for an examination and nexus opinion.

During VA eye examination in July 2001 the veteran gave a 
family history of glaucoma on his mother's side and a post-
service diagnosis of glaucoma in 1988.  He was presently on 
Timoptic twice a day and Xalatan once daily.  He also had a 
history of laser surgery for some retinal thinning areas 
peripherally in both eyes.  The pertinent clinical assessment 
was glaucoma, open-angle, familial type.  The examiner 
concluded that with the history of the veteran's mother 
having glaucoma and the date of diagnosis, it was his opinion 
that the glaucoma was familial and not related to service.  

After review the medical evidence of record the Board notes 
that service medical records are totally devoid of any report 
or clinical finding of glaucoma.  Significantly, there was no 
reference to glaucoma at the time of his 1975 service 
separation examination.  Instead, a clinical evaluation of 
his eyes revealed normal findings, and his visual acuity was 
20/400 bilaterally and correctable to 20/25 in the right eye 
and correctable 20/20 in the left.  As such, the veteran's 
service medical records do not affirmatively establish that 
his glaucoma had its onset during his military service.

Post-service evidence shows that the first documentation of 
glaucoma was made in 1988, 13 years after the veteran's 
discharge from military service.  However, this outpatient 
treatment record does not, in any way, suggest that the 
veteran's glaucoma originated during his military service.  
The Board also notes that, while the remainder the VA 
treatment records include diagnoses of glaucoma over the 
years, none of these records suggests any causal relationship 
between his glaucoma and his military service.

Moreover, a the July 2001 VA examination report shows that 
examiner felt that the veteran's glaucoma was not 
etiologically related to his service.  The VA opinion 
provides a definite answer, supported by medical history and 
thorough rationale, to the question of whether there is any 
relationship between the veteran's glaucoma and his service.  
In light of the examiner's clear statements that the glaucoma 
was familial in nature and unrelated to service, the July 
2001 examination report fails to support the veteran's 
contentions.

Based on the foregoing, the Board must conclude that the 
evidence of record does not demonstrate a causal link or 
nexus between the veteran's glaucoma and his military 
service.  Consequently, his claim for service connection for 
glaucoma must be denied.

In making its determination, the Board has considered the 
veteran's testimony, which is considered credible insofar as 
he described his current symptoms and beliefs that his 
glaucoma was incurred in or aggravated by service.  However, 
it has not been indicated that he possesses the requisite 
medical qualifications to opine on a matter involving medical 
diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (a layperson is generally not 
competent to opine on a matter requiring knowledge of medical 
principles, such as causation or diagnosis).  Therefore, he 
does not possess the requisite medical knowledge to refute 
the medical conclusion in the July 2001 VA examination 
report.  The competent evidence in this case does not provide 
a basis for favorable action on the veteran's claim. 

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Entitlement to service connection for glaucoma is denied.  


____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


